Case 2:14-cv-12724-TGB-RSW ECF No. 43, PageID.239 Filed 08/31/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DANIEL GROEN,        UNITED                    2:14-CV-12724-TGB
STATES OF AMERICA, EX REL;

                 Plaintiffs,
                                         ORDER DISMISSING CASE FOR
                                           FAILURE TO PROSECUTE
     vs.

PRECISION STANDARD, INC.,

                 Defendant.



     This case was filed in this district on July 11, 2014. On July 7,

2021, pursuant to E.D. Mich. LR 41.2, the Court ordered Plaintiff to

show cause, in writing, why the case should not be dismissed for failure

to prosecute. Plaintiff has not responded to that order. As part of its

inherent authority to manage its docket, the Court has the power to

dismiss a complaint sua sponte for failure to prosecute. Link v. Wabash

R.R. Co., 370 U.S. 626, 630-32 (1962).
Case 2:14-cv-12724-TGB-RSW ECF No. 43, PageID.240 Filed 08/31/21 Page 2 of 2




     Accordingly, it is ORDERED that the above-captioned case shall

be DISMISSED WITHOUT PREJUDICE for failure to prosecute.

     DATED this 31st day of August, 2021.


                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
